Title: From George Washington to Robert Dinwiddie, 13 January 1756
From: Washington, George
To: Dinwiddie, Robert

 

Honble Sir—
Alexandria January 13th 1756

Majr Lewis being at Winchester when your Letter came to hand was immediately dispatchd to Augusta to take upon him the command of the Troops destin’d against the Shawnesse Town with orders to follow such directions as he shoud receive from you. this scheme thô I am apprehensive will prove abortive as we are told that those Indians are removd up the River—into the Neighbourhood of Du-quisne.
I have given all necessary orders for traing the Men to a proper use of their Arms—and the method of Indn Fighting and hope in a little time to make them expert. and I shoud be glad to have your honours express Commands either to prepare for taking the Field—or guarding our Frontiers in the spring—because the steps for these two are very different—I have already built two Forts on Patterson’s Creek (which has engag’d the chief of the Inhabitants to return to their Plantns) and have now order’d Captn Waggoner with 60 Men to build and Garrison two other’s (on places I have pointed out high up) on the South branch—which will be a means of secureing near 100 Miles of our Frontier exclusive of the Command at Fort Dinwiddie on Jackson’s River—and indeed without a much greater number of Men than we have a visible prospect of getting I don’t see how its possible to think of passing the Mountains or acting more than defensively. this seems to be the full determination of the Pensylvanian’s so that there can be no hope for assistance from that quarter. If We only act defensively I woud most earnestly recommend the buildg a strong Fort at some convenient place in Virginia as that in Maryland—not to say any thing of the Situation which is extreame bad—will ever be an Eye Sore to this Colony. and attended with more Inconveniences than its possible to ennumerate. one Instan⟨ce⟩ of this I have taken notice of in a letter that accompanys this and many more I coud recite were it necessary. If we take the Field, there is not time to carry on a work of this kind but shoud immediately sett about engageing Waggon’s Horses, Forage, Pack Saddles, &ca &ca and hear I cannot help remarking that I believe it will be impossible to get Waggon’s or horses sufft witht

the old Score is paid of as the People are really ruind for want of their money and complain justly of their griviences.
I represented in my last the Inconveniences of the late Act of Assembly which obliges us, first to send to your honour for a commission to hold Genl Courts Martial and then to delay execution till a warrt can be had from Williamsburg. and hope you will take the same into consideration—we have several Deserter’s now on h[an]d which I have taken by vigorous measures that shoud be made examples to other’s as this practice is continud with greater spirit than ever.
Unless Cloathing is soon provided—the Men will be unfit for any kind of service—and I know of no expedient to procure them but by sendg to the Northward as Cloath cannot be had here. I left among other returns an exact acct of the Cloathg at every place when I was in Wmsburg.
I shan’t care to lay in Provision for more than 1,000 Men unless I have your honour’s order’s. we have put out such of the Beeves as were unfit for Slaughterg[.] If they survive the Winter they may be useful in the Summer.
Ensign Polson havg receiv’d a Comn in Colo. Gage’s Regt makes a vacancy here, which with your approbation will be filld by Mr Denis McCarty who you once appointed a Captn he has continued a Volunteer ever since & has recruited several men into the Service—and I hope your honour—will allow me the liberty, as you once promisd me, of filling up the vacancy’s as they happen with the Volunteer’s that serve with that expectation: we have several with us that seem to be very deservg young Gentn I shall observe the strictest justice in promotg them according to their merit and time of entering the Service.
I have order’d Captn Hog to render immediately a fair acct to the Com[missar]y of the money sent him—he was order’d to lay in Provn for only 12 Mo.
Captn Stewart has recruited his Comp[lemen]t of Men—I shoud be glad to know whether he is to compleat his Horse agt the spring & provide accoutrements.
I have been oblig’d to suspend Ensign Dekeysar for Misbehaviour till your pleasure is known—see the proceedgs of the enquirg Court. his Character in many other respects ha[s] been infamous—I have also been oblig’d to threaten in your

name the new appointed Officers with the same Fate if they are not more diligent in Rec[ruitin]g their Companys as each recd his Comn upon those terms.
Captn Mercer comes down for more money & to satisfie how the 10,000£ has been applied.
The Skipper of the Vessel has embezzled some of the Stores, but for want of a particular Invoice of this we can’t ascertain the loss. he is kept in confinement till you pleasure is known I am Yr Honrs most Ob. H. St

Go: Washington

